Pettit, J.,
dissenting. The charge is, that the assault and battery was committed on George W. Shott, but the proof is that it was committed (if at all) on George Shott. The question is, was the proof sufficient? I think it was not. The name of the injured party must be proved as alleged. 1 Greenl. Ev., secs. 65 and 67; Rex v. Craven, Russ. & Ry. 14; Rex v. Deeley, 1 Moody, 303; Rex v. Owen, 1 Moody, 118; The State v. Vittum, 9 N. H. 519; Price v. The State, 19 Ohio, 423; The State v. Hughes, 1 Swan, Tenn. 261; McLaughlin v. The State, ante, p. 279.